       Case 2:20-cv-01184-GBW-CG Document 1 Filed 11/13/20 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

 ISAIAH MALDONADO, on Behalf of                    §
 Himself and on Behalf of All Others               §
 Similarly Situated,                               §
                                                   §
         Plaintiff,                                §
                                                   §      CIVIL ACTION NO. 6:20-cv-01184
 V.                                                §
                                                   §          JURY TRIAL DEMANDED
 THE GEO GROUP, INC.,                              §
                                                   §
         Defendant.                                §

                         PLAINTIFF’S ORIGINAL CLASS ACTION
                         AND COLLECTIVE ACTION COMPLAINT

        1.     This case challenges Defendant The GEO Group, Inc.’s (“Defendant”) long

standing policy of failing to properly compensate its non-exempt correctional and detention

officers for all hours that they work. Specifically, Defendant required Plaintiff Isaiah Maldonado

(“Plaintiff”) and the proposed Class Members to undergo security screenings without pay. By

failing to compensate the Plaintiff and Class Members for all hours that they worked, Defendant

knowingly and deliberately failed to compensate the Plaintiff and Class Members at the rate of

time and one half their regular rates of pay for all hours worked over 40 in a workweek as required

by the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207(a). Plaintiff seeks to recover all unpaid

wages and other damages owed under the FLSA as a collective action pursuant to 29 U.S.C. §

216(b). Plaintiff also prays that the class of similarly situated workers be notified of the pendency

of this action to apprise them of their rights and provide them an opportunity to opt into this

litigation.

        2.     Additionally, Plaintiff worked for Defendant exclusively in New Mexico. He

brings this lawsuit under the New Mexico Minimum Wage Act (“NMMWA”), N.M. Stat. Ann. §



                                                 1
        Case 2:20-cv-01184-GBW-CG Document 1 Filed 11/13/20 Page 2 of 16




50-4-22 et seq. and the common law of New Mexico to remedy the illegal pay practice and policy

of failing to pay for all hours worked. Plaintiff brings this case as a class action pursuant to Fed.

R. Civ. P. 23 on behalf of himself and on behalf of the class of similarly situated workers.

                     SUBJECT MATTER JURISDICTION AND VENUE

        3.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C. §

216(b) and 28 U.S.C. § 1331.

        4.      Additionally, this Court has original jurisdiction over the claims brough under Rule

23 of the Federal Rules of Civil Procedure pursuant to the Class Action Fairness Act found in 28

U.S.C. § 1332(d)(2). The matter in controversy, exclusive of interest and costs, exceeds the sum

or value of $5,000,000 and is a class action in which there are in excess of 100 class members and

some of the class members are citizens of a state different than that of Defendant.

        5.      Even if the Court did not have original jurisdiction over the claims brought under

Rule 23 of the Federal Rules of Civil Procedure pursuant to the Class Action Fairness Act, this

Court has supplemental jurisdiction over those claims because they are so related to the FLSA

claims as to form part of the same case or controversy.

        6.      This Court has personal jurisdiction over Defendant because it has purposefully

availed itself of the privileges of conducting activities in the state of New Mexico and established

minimum contacts sufficient to confer jurisdiction. Defendant does business in New Mexico,

advertises in New Mexico, employs workers in New Mexico, and the violations of the law forming

the basis of this lawsuit occurred in New Mexico. Therefore, the assumption of jurisdiction over

Defendant will not offend traditional notions of fair play and substantial justice and is consistent

with the constitutional requirements of due process. Defendant also had and continues to have




                                                  2
          Case 2:20-cv-01184-GBW-CG Document 1 Filed 11/13/20 Page 3 of 16




continuous and systematic contacts with the State of New Mexico sufficient to establish general

jurisdiction over it.

          7.     Venue is proper in this district under 28 U.S.C. § 1391 because a substantial part

of the acts or omissions giving rise the claims in this Complaint took place in this district.

                         PARTIES AND PERSONAL JURISDICTION

          8.     Plaintiff Isaiah Maldonado is an individual who worked for Defendant as a

 correctional officer at the Lea County Correctional Facility in New Mexico during the class period.

          9.     The FLSA Class Members are all current and former correctional officers and

 detention officers, and all employees in substantially similar positions, paid on an hourly rate basis

 by Defendant during at least one week during the three year period before the filing of this

 Complaint to the present. Specifically excluded from this class are all current and former

 correctional officers/detention officers who opted into the case of Alvarez v. The GEO Group, Inc.,

 No. Civ. A. 9:20-cv-80696 (S.D. Fla. 2020) or are subject to a release of wage and hour claims

 approved by the court in Alvarez v. The GEO Group, Inc., No. Civ. A. 9:20-cv-80696 (S.D. Fla.

 2020).

          10.    The New Mexico Class Members are all current and former correctional officers

 and detention officers, and all employees in substantially similar positions, paid on an hourly rate

 basis and who worked in New Mexico for Defendant during at least one week during the four year

 period before the filing of this Complaint to the present. Specifically excluded from this class are

 all current and former correctional officers/detention officers who opted into the case of Alvarez

 v. The GEO Group, Inc., No. Civ. A. 9:20-cv-80696 (S.D. Fla. 2020) or are subject to a release of

 wage and hour claims approved by the court in Alvarez v. The GEO Group, Inc., No. Civ. A. 9:20-




                                                   3
      Case 2:20-cv-01184-GBW-CG Document 1 Filed 11/13/20 Page 4 of 16




cv-80696 (S.D. Fla. 2020). The New Mexico Class Members and the FLSA Class Members shall

be collectively referred to as the “Class Members.”

       11.    Defendant The GEO Group, Inc. is a foreign corporation organized under the laws

of Florida. Defendant can be served with process by serving its registered agent, Corporate

Creations Network, Inc., at 400 N. Pennsylvania Avenue, #600, Roswell NM 88201.

                                         COVERAGE

       12.    At all material times, Defendant has been an employer within the meaning of 3(d)

of the FLSA. 29 U.S.C. § 203(d).

       13.    At all material times, Defendant has been an enterprise within the meaning of 3(r)

of the FLSA. 29 U.S.C. § 203(r).

       14.    At all material times, Defendant has been an enterprise or enterprise in commerce

or in the production of goods for commerce within the meaning of 3(s)(1) of the FLSA because

Defendant has had and continues to have employees engaged in commerce. 29 U.S.C. § 203(s)(1).

       15.    Furthermore, Defendant has an annual gross business volume of not less than

$500,000.

       16.    At all material times, Plaintiff and the FLSA Class Members were employees who

engaged in commerce or in the production of goods for commerce as required by 29 USC § 207

       17.    At all material times, Defendant has been an employer within the meaning of N.M.

STAT. ANN. § 50-4-21(B).

       18.    At all material times, Plaintiff and the New Mexico Class Members were employees

of Defendant with the meaning of N.M. STAT. ANN. § 50-4-21(C).




                                                4
       Case 2:20-cv-01184-GBW-CG Document 1 Filed 11/13/20 Page 5 of 16




                                             FACTS

       19.     Defendant is a company that provides private prison services across the U.S.

Defendant operates in New Mexico and has employed thousands of correctional officers and

detention officers.

       20.     Plaintiff worked as an hourly, non-exempt, correctional officer for Defendant in

New Mexico from July 2018 to September 2018. Plaintiff worked at the Lea County Correctional

Facility in New Mexico.

       21.     The primary job duty of Defendant’s correctional officers and detention officers

was to manage and oversee the inmate population at the prison/detention centers. The correctional

and detention officers were responsible for the custody and discipline of inmates and detainees

held at correctional and detention centers operated by Defendant. Among other duties, the

correctional and detention officers searched for contraband, provided security, count, feed, and

supervised detainees and inmates.

       22.     Given the nature of the business, Defendant’s facilities are secured by locked doors

and metal detectors.

       23.     When the correctional and detention officers, including Plaintiff, arrived at the

prison centers, they were required to undergo a security screening.

       24.     During the security screening, the correctional and detention officers, including

Plaintiff, emptied their pockets, emptied their bags, removed their shoes, removed their belts,

removed their jackets, removed all metal objects, and submitted any personal items in their

possession for inspection.




                                                5
       Case 2:20-cv-01184-GBW-CG Document 1 Filed 11/13/20 Page 6 of 16




       25.     They then walked through a metal detector and underwent a further search if any

metal objects were detected. After clearing the metal detector, the correctional and detention

officers were able to gather their belongings.

       26.     The correctional and detention officers then put on their shoes, belts, and jackets.

       27.     After clearing the metal detector, the correctional and detention officers then had

to pass through several security doors. This activity occurred prior to the correctional and

detention officers, including Plaintiff, “clocking in” for time recording purposes.

       28.     This security screening time lasted approximately 10-20 minutes per day and went

uncompensated by Defendant.

       29.     However, this time should have been compensated by Defendant. The Tenth

Circuit recently issued the decision of Aguilar v. Management & Training Corp., 948 F.3d 1270

(10th Cir. 2020) where the court held that the time spent by correctional officers and detention

officers undergoing security screenings was compensable time under the FLSA.

       30.     Like in Aguilar, the Plaintiff and Class Members should have been compensated

for the time they spent in the security screenings.

       31.     The security screenings were required by Defendant and Plaintiff and the Class

Members were told in advance the time they were required to be at the prison centers.

       32.     The security screenings were also necessary to the principal work performed by the

officers – to provide security in the prisons and to search for contraband. The security screenings

were also undertaken on Defendant’s premises, were controlled and required by Defendant, and

undertaken primarily for the benefit of Defendant and Defendant’s business.




                                                  6
       Case 2:20-cv-01184-GBW-CG Document 1 Filed 11/13/20 Page 7 of 16




       33.      Indeed, Defendant required the correctional and detention officers to undergo this

screening for the purposes of overall safety in the prison and to prevent the officers from

inadvertently or intentionally bringing contraband into the prison centers.

       34.      These security screenings prevented weapons and other contraband from entering

the prison, and in doing so, was necessarily tied to the correctional and detention officers’ work of

providing security and searching for contraband. Thus, the security screening and the work of the

correctional and detention officers shared the same purpose. In fact, the screening time was tied to

the productive work of supervising and providing security by the officers.

       35.      Defendant could not have eliminated the screenings altogether without impairing

the officers’ ability to complete their work. If Defendant forego the security screening, officers

could inadvertently or intentionally bring weapons or other contraband into the prison. The

introduction of weapons and other contraband into the prison would most certainly result in a less

secure prison and would impair the officers’ ability to provide security, supervise the

inmates/detainees, and search for contraband.

       36.      Additionally, preventing weapons and other contraband from entering the prison

was an essential element of the officers’ job duties with the ultimate purpose to maintain a secure

prison environment.

       37.      Plaintiff and the Class Members were non-exempt employees.

       38.      Plaintiff and the Class Members were paid on an hourly rate basis.

       39.      When they worked more than forty hours in a workweek, they were entitled to

overtime pay.




                                                 7
       Case 2:20-cv-01184-GBW-CG Document 1 Filed 11/13/20 Page 8 of 16




       40.     The pre-shift activities identified above were not incidental activities for the

Plaintiff and Class Members, but instead, this time was integral and indispensable to their principal

activity and is compensable.

       41.     Although Defendant employed electronic “clocking in” technology, this

technology was not made accessible to Plaintiff and the Class Members before the security

screening.

       42.     Due to the substantial pre-shift work, Plaintiff and the Class Members were not

paid for all time worked each day and are owed significant unpaid wages.

       43.     Defendant’s method of paying Plaintiff and the Class Members in violation of the

FLSA and New Mexico law was willful and was not based on a good faith and reasonable belief

that their conduct complied with the law. Defendant knew the requirement to pay for all time

worked, but intentionally and/or recklessly chose not to do so.

                        COUNT ONE: VIOLATION OF 29 U.S.C. § 207

       44.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       45.     Defendant’s practice of failing to pay Plaintiff time-and-a-half for all hours worked

in excess of forty (40) per workweek violates the FLSA. 29 U.S.C. § 207.

       46.      None of the exemptions provided by the FLSA regulating the duty of employers

to pay overtime at a rate not less than one and one-half times the regular rate at which its employees

are paid are applicable to Defendant or Plaintiff.

                          COLLECTIVE ACTION ALLEGATIONS

       47.     Plaintiff incorporates by reference the allegations in the preceding paragraphs.

       48.     As part of its regular business practices, Defendant has engaged in a pattern,

practice, or policy of violating the FLSA on a class wide basis, as described above.



                                                  8
        Case 2:20-cv-01184-GBW-CG Document 1 Filed 11/13/20 Page 9 of 16




        49.    Plaintiff has actual knowledge that the FLSA Class Members have also been denied

overtime pay for hours worked over forty (40) hours in a workweek as a result of Defendant’s

failure to pay for all hours worked.

        50.   Plaintiff’s knowledge is based on his personal work experience and through

communications with other workers of Defendant.          Plaintiff personally worked with other

employees who were also not paid for the time they spent in the security screenings.

        51.    Other workers similarly situated to the Plaintiff worked for Defendant throughout

the United States but were not paid overtime at the rate of one and one-half their regular rates of

pay for all hours worked in excess of forty (40) in a workweek.

        52.    Although Defendant permitted and/or required the FLSA Class Members to work

in excess of forty (40) hours in a workweek, Defendant denied them full compensation for the

hours worked over forty (40).

        53.    The FLSA Class Members perform or have performed the same or similar work as

Plaintiff.

        54.    The FLSA Class Members were also paid an hourly rate by Defendant.

        55.    The FLSA Class Members are not exempt from receiving overtime pay under the

FLSA.

        56.    As such, the FLSA Class Members are similar to Plaintiff in terms of relevant job

duties, pay structure, and the denial of overtime pay.

        57.    Defendant’s failure to pay overtime compensation at the rate required by the FLSA

results from generally applicable policies or practices and does not depend on the personal

circumstances of any FLSA Class Member.




                                                 9
      Case 2:20-cv-01184-GBW-CG Document 1 Filed 11/13/20 Page 10 of 16




       58.     The experiences of Plaintiff, with respect to his pay, hours, and duties are typical

of the experiences of the FLSA Class Members.

       59.     The specific job titles or precise job responsibilities of each FLSA Class Member

do not prevent collective treatment.

       60.     All FLSA Class Members, irrespective of their particular job requirements, are

entitled to overtime compensation for hours worked in excess of forty (40) in a workweek.

       61.     Although the exact amount of damages may vary among the FLSA Class Members,

the damages for the FLSA Class Members can be easily calculated by a simple formula. The claims

of all FLSA Class Members arise from a common nucleus of facts. Liability is based on a

systematic course of wrongful conduct by Defendant that caused harm to all FLSA Class Members.

       62.     As such, the class of similarly situated Plaintiffs for the FLSA Class is properly

defined as follows:

               All current and former correctional officers and detention
               officers, and all employees in substantially similar positions,
               paid on an hourly rate basis by Defendant during at least one
               week during the three year period before the filing of this
               Complaint to the present. Specifically excluded from this class
               are all current and former correctional officers/detention
               officers who opted into the case of Alvarez v. The GEO Group,
               Inc., No. Civ. A. 9:20-cv-80696 (S.D. Fla. 2020) or are subject to
               a release of wage and hour claims approved by the court in
               Alvarez v. The GEO Group, Inc., No. Civ. A. 9:20-cv-80696 (S.D.
               Fla. 2020).

    COUNT TWO: VIOLATION OF THE NEW MEXICO MINIMUM WAGE ACT

       63.     Plaintiff incorporates by reference the allegations in the preceding paragraphs.

       64.     At all relevant times, Defendant has been, and continues to be, an “employer”

within the meaning of the NMMWA. At all relevant times, Defendant has employed and continues




                                                10
      Case 2:20-cv-01184-GBW-CG Document 1 Filed 11/13/20 Page 11 of 16




to employ, “employees,” including the New Mexico Class Members and Plaintiff, within the

meaning the NMMWA.

       65.     The NMMWA requires payment of one and one-half times the employee’s regular

rate for each hour worked per week over 40 hours. N.M. STAT. ANN. § 50-4-22(D).

       66.     As a result of the foregoing conduct, as alleged, Defendant has failed to pay wages

due under the NMMWA, thereby violating, and continuing to violate, the NMMWA.

       67.     Plaintiff brings his claims on behalf of himself and all similarly situated employees

pursuant to N.M. STAT. ANN. § 50-4-26(C)-(E) which authorizes a private cause of action for

Plaintiff and the New Mexico Class Members to recover their unpaid wages plus interest, an

additional amount equal to twice the unpaid or underpaid wages, as well as costs of court and

attorneys’ fees.

                            COUNT THREE: BREACH OF CONTRACT

       68.     Plaintiff realleges and incorporates all allegations contained in the foregoing

paragraphs.

       69.     This claim is being pursued for those weeks in which the total number of hours

worked by the Plaintiff and the New Mexico Class Members was less than 40 hours.

       70.     A valid and enforceable agreement existed between Plaintiff and Defendant, and

the Class Members and Defendant, the terms and conditions of which include, but are not limited

to, an agreement by Plaintiff and the New Mexico Class Members to perform services for

Defendant, and for Defendant to pay Plaintiff and the New Mexico Class Members at an agreed

hourly rate for all time in which they performed compensable work.

       71.     Plaintiff and the New Mexico Class Members duly performed under the agreement

at Defendant’s direction and for its benefit.



                                                11
      Case 2:20-cv-01184-GBW-CG Document 1 Filed 11/13/20 Page 12 of 16




       72.     Defendant failed and refused to perform its obligations under the agreement by

failing to pay for all hours worked by the Plaintiff and New Mexico Class Members.

       73.     Plaintiff and the New Mexico Class Members are entitled to recover damages from

these breaches for the last three years.

       74.     Plaintiff and the New Mexico Class Members are entitled to attorney’s fees for such

breach of contract.

                             COUNT FOUR: QUANTUM MERUIT

       75.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       76.     Plaintiff asserts that he and each New Mexico Class Member provided valuable

services to Defendant, that Defendant accepted those services, and that Defendant had reasonable

notice that Plaintiff and the New Mexico Class Members expected to be compensated for their

services furnished to Defendant.

       77.     The reasonable value of the services provided but not paid for by Defendant with

respect to this Rule 23 claim is the difference between the number of hours said New Mexico Class

Members were paid in non-overtime weeks and the number of hours they actually worked,

multiplied by each New Mexico Class Member’s then-applicable hourly rate as identified on their

pay records. Alternatively, the reasonable value of the service provided but not paid for by

Defendant is the average hourly rate for similar employees in New Mexico. However, in no event

is the reasonable value of the services provided but not paid for by Defendant less than the

applicable minimum wage rate in New Mexico for each hour worked.

                               COUNT FIVE: UNJUST ENRICHMENT

       78.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.




                                                12
      Case 2:20-cv-01184-GBW-CG Document 1 Filed 11/13/20 Page 13 of 16




        79.     Defendant has been unjustly enriched at the expense of Plaintiff and the New

Mexico Class Members by failing to pay for work performed by Plaintiff and the Class Members.

        80.     Defendant knowingly and/or intentionally accepted the benefit of the work

performed by Plaintiff and the New Mexico Class Members, despite its policy and practice of

failing to pay Plaintiff and the New Mexico Class Members for such work. In particular, Defendant

received the benefit of the labor and services provided by Plaintiff and the New Mexico Class

Members.

        81.     Such conduct demonstrates bad faith and undue advantage on the part of Defendant.

        82.     It would be unjust and inequitable for Defendant to retain the benefit of the unpaid

work performed by Plaintiff and the New Mexico Class Members in non-overtime weeks.

                          RULE 23 CLASS ACTION ALLEGATIONS

        83.     Plaintiff incorporates by reference the allegations in the preceding paragraphs.

        84.     Plaintiff brings his overtime and common law claims as a Rule 23 class action on

behalf of the following class:

                All current and former correctional officers and detention officers, and
                all employees in substantially similar positions, paid on an hourly rate
                basis and who worked in New Mexico for Defendant during at least one
                week during the four year period before the filing of this Complaint to
                the present. Specifically excluded from this class are all current and
                former correctional officers/detention officers who opted into the case
                of Alvarez v. The GEO Group, Inc., No. Civ. A. 9:20-cv-80696 (S.D. Fla.
                2020) or are subject to a release of wage and hour claims approved by
                the court in Alvarez v. The GEO Group, Inc., No. Civ. A. 9:20-cv-80696
                (S.D. Fla. 2020).

        85.     Although Plaintiff does not know the precise number of members of the proposed

class, Plaintiff believes there are more than 40 individuals that fit into the class.

        86.     The members of the class are so numerous that their individual joinder is

impractical.

                                                  13
      Case 2:20-cv-01184-GBW-CG Document 1 Filed 11/13/20 Page 14 of 16




        87.      The identity of the members of the class is readily discernible from Defendant’s

records.

        88.      Plaintiff and the proposed class on one hand, and Defendant on the other, have a

commonality of interest in the subject matter and remedy sought, namely back wages plus

penalties, interest, attorneys’ fees and the cost of this lawsuit.

        89.      Common questions of law and fact exist to all members of the class. These

questions predominate over the questions affecting individual class members. These common legal

and factual questions include, but are not limited, to the following:

              a. Whether Plaintiff and the New Mexico Class Members performed compensable
                 work without pay;

              b. Whether security screening time is compensable under New Mexico law;

              c. Whether Plaintiff and the New Mexico Class Members worked hours in excess of
                 forty hours per work week; and

              d. Whether Plaintiff and the New Mexico Class Members were denied overtime pay
                 at a rate not less than one and one half times their regular rate under New Mexico
                 law.

        90.      These and other common questions of law and fact, which are common to the

members of the class, predominate over any individual questions affecting only individual

members of the class.

        91.      Plaintiff’s claims are typical of the claims of the classes because Plaintiff was not

paid wages in accordance with New Mexico law just as it did with other New Mexico Class

Members.

        92.      Plaintiff is an adequate representative of the class because his interests do not

conflict with the interests of the classes that he seeks to represent. Plaintiff has retained competent

counsel, highly experienced in complex class action litigation, and they intend to prosecute this



                                                   14
      Case 2:20-cv-01184-GBW-CG Document 1 Filed 11/13/20 Page 15 of 16




action vigorously. The interests of the class will be fairly and adequately protected by Plaintiff and

his counsel.

        93.      The class action under New Mexico state law is superior to other available means

for the fair and efficient adjudication of the state law claims of Plaintiff and the New Mexico Class

Members. The injuries suffered by each individual class member are relatively small in

comparison to the burden and expense of individual prosecution of a complex and extensive

litigation necessitated by Defendant’s conduct. It would be virtually impossible for members of

the classes individually to redress effectively the wrongs done to them; even if the members of the

class could afford such individual litigation, the court system could not. Individualized litigation

presents the possibility for inconsistent or contradictory judgments. Individualized litigation

increases the delay and expense to all parties and to the court system presented by the complex,

legal and factual issues of the case. By contrast, the class action presents far fewer logistical issues

and provides the benefits of a single adjudication, economy of scale and comprehensive

supervision by a single court.

                                              JURY DEMAND

        94.       Plaintiff and Class Members hereby demand trial by jury on all issues.

                                                  PRAYER

        95.      For these reasons, Plaintiff prays for:

              a. An order designating the Class as a collective action and authorizing notice
                 pursuant to 29 U.S.C. § 216(b) to all FLSA Class Members to permit them join this
                 action by filing a written notice of consent;

              b. An order certifying this case as a class action under Rule 23 for the New Mexico
                 law claims;

              c. A judgment against Defendant awarding Plaintiff and the Class Members all their
                 unpaid wages, overtime compensation, and liquidated damages;



                                                   15
Case 2:20-cv-01184-GBW-CG Document 1 Filed 11/13/20 Page 16 of 16




   d. An order awarding attorneys’ fees, costs, and expenses;

   e. Pre- and post-judgment interest at the highest applicable rates; and

   f. Such other and further relief as may be necessary and appropriate.

                                      Respectfully submitted,

                                      By: /s/ Don J. Foty
                                      Don J. Foty
                                      Texas Bar No. 24050022
                                      HODGES & FOTY, L.L.P.
                                      4409 Montrose Blvd, Ste. 200
                                      Houston, TX 77006
                                      Telephone: (713) 523-0001
                                      Facsimile: (713) 523-1116
                                      Email: dfoty@hftrialfirm.com

                                      Anthony J. Lazzaro
                                      Ohio Bar No. 0077962
                                      Will apply for admission Pro Hac Vice
                                      THE LAZZARO LAW FIRM, LLC
                                      920 Rockefeller Building
                                      614 W. Superior Avenue
                                      Cleveland, Ohio 44113
                                      Phone: 216-696-5000
                                      Facsimile: 216-696-7005
                                      Email: anthony@lazzarolaw.com

                                      ATTORNEYS FOR PLAINTIFF AND CLASS
                                      MEMBERS




                                       16
